MEMORANDUM AND ORDER
BELOT, District Judge.
This matter comes before the court on plaintiff’s motion for an order of voluntary dismissal, pursuant to Fed.R.Civ.P. 41. (Doc. 49) Defendants have filed an objection to the motion. (Doc. 50) Because defendants have filed a motion for summary judgment in this matter, the court considers plaintiff’s request for dismissal under Rule 41(a)(2), which provides:
(a) Voluntary Dismissal; Effect Thereof. (2) By Order of Court. Except as provided in paragraph (1) of this subdivision of this rule, an action shall not be dismissed at the plaintiff’s instance save upon order of the court and upon such terms and conditions as the court deems proper ... Unless otherwise specified in the order, a dismissal under this paragraph is without prejudice.
*118The court has reviewed the record in this matter and notes that considerable time and discovery effort has been expended thus far. The court has previously denied the plaintiffs motion to amend their complaint to add claims against the defendants. The motion for dismissal appears to be merely an attempt to circumvent the effect of the court's previous ruling. The court finds the plaintiffs explanation for its previous delay to be insufficient and finds that prejudice to the defendants will result if the motion were granted. Accordingly, the plaintiff’s motion (Doc. 49) for voluntary dismissal is denied.
IT IS SO ORDERED.